     Case 1:19-cv-00147-DAD-SKO Document 77 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PRINCIPAL LIFE INSURANCE                          No. 1:19-cv-00147-DAD-SKO
     COMPANY,
12
                        Plaintiff,
13                                                     ORDER TO DISBURSE INTERPLEAD
            v.                                         FUNDS
14
     RAYMOND CALLOWAY, et al.,                         (Doc. No. 62)
15
                        Defendants.
16

17          This matter is before the court on the application filed by attorney Daniel L. Harralson, on

18   behalf of defendant Estate of Geneva Perkins (the “Estate”), to request a court order to disburse

19   $5,000.00 from the principal funds interplead with the court (Doc. No. 70) to attorney Harralson

20   as a retainer for his representation. (Doc. No. 62.)1

21          In support of the pending application, attorney Harralson declared that he was approached

22   by defendant Ronald Calloway to represent the Estate in this interpleader action brought by

23   plaintiff Principal Life Insurance Company. (Id. at 2.) Attorney Harralson also declared that he

24   spoke with counsel for plaintiff, and that plaintiff had no objection to his representation of the

25   Estate, and that Ronald Calloway stated no objections to the pending application for disbursement

26   of interplead funds. (Id.)

27
     1
       On May 19, 2020, the court received the interpleader deposit in the amount of $115,448.94
28   from plaintiff. (Doc. No. 70.)
                                                    1
     Case 1:19-cv-00147-DAD-SKO Document 77 Filed 05/27/20 Page 2 of 2

 1             On May 7, 2020, the court issued an order directing the parties to file a statement of non-

 2   opposition, or if any party wished to object to the pending application, to file any such objections

 3   by May 22, 2020. (Doc. No. 67.) To date, no objections have been filed and the deadline to do

 4   so has since passed.

 5             The court has reviewed the application and will approve disbursal of funds as requested.

 6   Attorney Harralson’s address of record is as follows:

 7                    Daniel L. Harralson
                      Daniel L. Harralson Law Corporation
 8                    Post Office Box 26688
                      Fresno, CA 93729
 9

10             Accordingly, the Clerk of the Court is ordered to disburse $5,000.00 of the interplead

11   funds to attorney Daniel L. Harralson as a retainer for his representation of the Estate in this

12   action.

13   IT IS SO ORDERED.
14
        Dated:       May 26, 2020
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
